Title: To Thomas Jefferson from John Page, 24 August 1803
From: Page, John
To: Jefferson, Thomas


          
            
              My dear Sir
            
            Richmond August 24th. 1803
          
          I received your truely friendly Letter & was determined to set out yesterday, following the directions therein: but Mrs. Page could not be prepared for the Journey ’til to-day; & unfortunately early this morning a Diarhea attacked me so smartly, that I fear I shall not be able to venture out til to-morrow or next day; nor even then, unless it should go off as happily as two similar cases did. 
          The moment I can venture on the journey I will. 
          Accept Mrs. Page’s & my own best Wishes & assurances of perfect respect & Esteem
          
            
              John Page
            
          
        